Corp Lthd_HIG hdr [thg-20151231ex1040c55abg002.jpg]

Exhibit 10.40

February 23, 2016 

 

<Participant Name>

<Participant Title>

 

RE:  Leadership Transition Severance Arrangement

 

Dear <Participant First Name>:

 

In order to ensure your continued focus, undivided attention and service to The
Hanover during our transition to a new Chief Executive Officer, the Company is
pleased to provide you the following severance benefit:

If (i) your employment with The Hanover is involuntarily terminated, other than
in connection with your death, disability, a “Change in Control” or for “Cause”
(as such terms are defined in The Hanover Insurance Group, Inc. Amended and
Restated Employment Continuity Plan), or (ii) you voluntarily terminate your
employment for “Good Reason” (as defined below), in either case prior to
September 1, 2017 (the “Severance Period”), you will be eligible to receive a
 cash severance payment (the “Severance Payment”) equal to 1.XX1 times your then
current annual base salary.

The Severance Payment will be payable in a single lump sum payment to be paid on
a date that is sixty days after your termination of employment; provided that
you execute and return to the Company a separation agreement that is acceptable
to the Company (the “Separation Agreement”) and is irrevocable by the payment
date.  The Separation Agreement will contain a full release and
non-disparagement provision, along with such other terms acceptable to the
Company. 

For purposes of this letter, the term “Good Reason” shall mean the occurrence
during the Severance Period, without your express written consent, of any of the
following (i) any material and adverse change in your current duties or
responsibilities that result in you no longer reporting directly to the Chief
Executive Officer of the Company; (ii) a reduction in your current rate of
annual base salary; (iii) a reduction in your current annual short-term
incentive compensation plan target award opportunity (but excluding the
conversion of any cash incentive arrangement, in whole or in part, into an
equity incentive arrangement of commensurate target value or vice versa); (iv) a
reduction in your current annual long-term incentive compensation plan target
award opportunity (but excluding any alteration in the form or mix of your
award; provided such award is of a commensurate target value); or (v) any
requirement that you relocate to an office more than 35 miles from the facility
where you are currently located.  Notwithstanding the foregoing with respect to
subsections (iii) and (iv) above, reductions to your target annual short-term
incentive compensation and/or target long-term incentive compensation
opportunity of less than 10% shall not be deemed “Good Reason” if such
reductions are applied to all management personnel in comparable positions at
the Company. 

 

___________________________

1 The letter was executed by all domestic executive officers other than Messrs.
Eppinger and Bullis.  Severance multipliers ranged from 1.60x base salary to
1.75x base salary.





Corp Lthd_HIG ftr [thg-20151231ex1040c55abg001.jpg]

--------------------------------------------------------------------------------

 

In the event you believe that a “Good Reason” event has been triggered, you must
give the Company written notice within 30 days of the occurrence of such
triggering event and a proposed termination date which shall be not sooner than
60 days nor later than 90 days after the date of such notice. Such notice shall
specify your basis for determining that “Good Reason” has been triggered.  The
Company shall have the right to cure a purported “Good Reason” within 30 days of
receipt of said notice.

Your acknowledgment and agreement are a condition to the effectiveness of this
severance benefit.    The Board of Directors and I thank you for your continued
commitment to The Hanover.

 

THE HANOVER INSURANCE COMPANY

 

 

 

 

Frederick H. Eppinger

President and Chief Executive Officer



Agreed to and Accepted

 



--------------------------------------------------------------------------------